*468Opinion by
Tilson, J.
The evidence established that certain items of the involved merchandise consist of woven silk mufflers, hemmed, imported prior to the effective date of the trade agreement with the United Kingdom; other items consist of woven silk mufflers, not hand-blocked, not hemmed, imported after the effective date of the said trade agreement; other items consist of woven silk mufflers, hemmed and not block-printed by hand, imported after the effective date of the said trade agreement; other items consist of silk handkerchiefs, hemmed, imported prior to the effective date of said trade agreement; and other items consist of silk handkerchiefs, hemmed, imported after the effective date of said trade agreement. In accordance therewith the merchandise specified in schedules A, B, and F was held dutiable at 60 percent under paragraph 1209; the items specified in schedule D were held dutiable at 30 percent under paragraph 1209 and T. D. 49753; items specified in schedule E were held dutiable at 35 percent under paragraph 1209 and T. D. 49753; and certain merchandise specified in schedule G was held dutiable at 45 percent under paragraph 1209 and T. D„ 49753. Protests sustained in part.